Citation Nr: 1211302	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  08-14 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to a rating higher than 10 percent for the service-connected right knee disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from August 1956 to August 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that continued a current 10 percent rating for the service-connected right knee disability.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran's most recent VA medical examination was performed in May 2006.  The Veteran's service representative asserted in an Informal Hearing Presentation, received in March 2012, that the Veteran's disability has increased in severity since that examination.

VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability. VAOPGCPREC 11-95 (1995).  Additional VA examination is therefore necessary at this point to determine the current severity of the service-connected disability on appeal.

Also, the most recent VA outpatient treatment records in the claims file date from March 2008.  While the claim is in remand status the RO should obtain any relevant outstanding VA treatment records, as well as any relevant non-VA treatment records that are identified by the Veteran, and associate those records with the file. 

Accordingly, this case is REMANDED to the RO via the Appeals Management Center (AMC) for the following actions:

1.  Ask the Veteran to identify the places at which he has received right knee treatment since March 2008, after which the RO/AMC should attempt to obtain copies of the records of such treatment.  

2.  After any additional records of treatment have been obtained, the Veteran should be afforded examination by an examiner with appropriate expertise to determine the current degree of severity of the Veteran's service-connected right knee disability.  The claims folder must be made available to and reviewed by the examiner. 

All indicated studies should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  

The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.   

If instability of the right knee is shown, the examiner should indicate the degree of such instability in terms of whether it is slight, moderate, or severe as the case may be.  

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups) of the right knee and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

To the extent possible, the examiner should provide an opinion concerning the impact of the service-connected right knee disability on the Veteran's ability to work and his activities of daily living.  The rationale for all opinions expressed should also be provided.

3.  The RO/AMC should also undertake any other development it determines to be warranted.
  
4.  Then, the RO/AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO/AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case has been advanced on the Board's docket must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



